DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the proposed amendments received by Attorney Raffi Gostanian on 6 January 2022:
	Claims 1, 8 and 15 are amended.
	Claims 4, 7, 11, 14 and 20 are canceled.
	Claims 1-3, 5-6, 8-10, 12-13 and 15-19 are pending.


Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted not later than the payment of the issue fee. 

Authorization for the examiner’s amendment on claims 1-20 were given in an interview with Raffi Gostanian (42,595) on 01/06/2022. 

Claims 1-20 are amended as shown below:

1.	(Currently Amended) A method, comprising:
endorsing, via an endorsement peer, a blockchain transaction that has been executed against a current state of a blockchain ledger by the endorsement peer;
transmitting the endorsed blockchain transaction to an ordering service; 

appending the signed promise to the endorsed blockchain transaction;
wherein the signed promise comprises a promise that the endorsed blockchain transaction will be included in a block having a respective block number before the future block number generated by adding together the current block height and the offset value.
	
2. 	(Previously presented) The method of claim 1, further comprising:
creating the signed promise comprising the future block number.

3. 	(Original) The method of claim 2, further comprising:
transmitting the signed promise to a client node member of the blockchain.

4. 	(Canceled) 

5. 	(Previously presented) The method of claim 1, wherein the transmitting comprises transmitting the endorsed blockchain transaction with the appended signed promise to the ordering service to be committed to the blockchain.

6. 	(Previously presented) The method of claim 1, wherein the signed promise comprises a promise that the endorsed blockchain transaction will be included in a block corresponding to the future block number generated by adding together the current block height and the offset value.

7. 	(Canceled) 

8. 	(Currently Amended) An apparatus, comprising:
a processor configured to endorse a blockchain transaction that has been executed against a current state of a blockchain ledger by an endorsement peer;

a receiver configured to receive a signed promise from the ordering service that includes a future block number of a blockchain, the future block number being generated by adding together a current block height and an offset value corresponding to a plurality of blocks, 
wherein the processor is further configured to append the signed promise to the endorsed blockchain transaction;
wherein the signed promise comprises a promise that the endorsed blockchain transaction will be included in a block having a respective block number before the future block number generated by the sum of the current block height and the offset value.
	
9. 	(Previously presented) The apparatus of claim 8, wherein the processor is further configured to create the signed promise comprising the future block number.

10. 	(Original) The apparatus of claim 9, wherein the transmitter is further configured to transmit the signed promise to a client node member of the blockchain.

11. 	(Canceled) 

12. 	(Previously presented) The apparatus of claim 8, wherein the transmitter is further configured to transmit the endorsed blockchain transaction with the appended signed promise to the ordering service to be committed to the blockchain.

13. 	(Previously presented) The apparatus of claim 8, wherein the signed promise comprises a promise that the endorsed transaction will be included in a block corresponding to the future block number generated by adding together the current block height and the offset value.

14. 	(Canceled) 


endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger by an endorsement peer;
transmitting the endorsed blockchain transaction to an ordering service; and
receiving a signed promise from the ordering service that includes a future block number of a blockchain, wherein the future block number is generated by adding together a current block height and an offset value corresponding to a plurality of blocks; and
appending the signed promise to the endorsed blockchain transaction;
wherein the signed promise comprises a promise that the endorsed blockchain transaction will be included in a block having a respective block number before the future block number generated by adding together the current block height and the offset value.

16. 	(Previously presented) The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform:
creating the signed promise comprising the future block number.

17. 	(Original) The non-transitory computer readable storage medium of claim 16, wherein the processor is further configured to perform:
transmitting the signed promise to a client node member of the blockchain.

18. 	(Previously presented) The non-transitory computer readable storage medium of claim 17, wherein the signed promise comprises a promise that the endorsed blockchain transaction will be included in a block having a respective block number before the future block number generated by adding together the current block height and the offset value.

19. 	(Previously presented) The non-transitory computer readable storage medium of claim 18, wherein the processor is further configured to perform:
transmitting the endorsed blockchain transaction with the appended signed promise to the ordering service to be committed to the blockchain.





Allowable Subject Matter
Claims 1-3, 5-6, 8-10, 12-13 and 15-19 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for identifying faults in a blockchain ordering service which may include one or more of signing a blockchain transaction by an endorsement peer member of a blockchain, transmitting the blockchain transaction to an ordering service, identifying a blockchain transaction queue length, and receiving a signed promise from the ordering service that the blockchain transaction will be included in an identified block number based on the blockchain transaction queue length. 

The closest prior art are as follows:

Biyani et al. (U.S. PGPub. 2019/0036906) discloses techniques for IOT security, comprising an architecture for a security frame work based on block-chain specifications for an access manager including a Software Development Kit (SDK) and an application programming interface (API) is disclosed. The Access Manager insures only authorized entities can be integrated in the managed security framework environment. However, unlike the instant invention, Biyani does not disclose “receiving a signed promise from the ordering service that includes a future block number of a blockchain, wherein the future block number is generated by adding together a current block height and an offset value corresponding to a plurality of blocks; wherein the signed promise comprises a promise that the endorsed blockchain transaction will be included in a block having a respective block number before the future block number generated by the sum of the current block height and the offset value.” 

Shi et al. (U.S. PGPub. 2019/0102409) discloses techniques for managing a blockchain cloud service. The blockchain cloud service can include nodes of the distributed ledger and a management 

RHIE et al. (U.S. PGPub. 2018/0294955) discloses techniques for processing data based on blockchain, comprising a blockchain management apparatus comprising at least one hardware processor configured to implement a block generation order control unit which prevents a block generation node of a plurality of blockchain nodes from generating a new block of a blockchain in response to a determining, by the blockchain management apparatus, that the new block is a block generated by the block generation node within a unit section, wherein the unit section corresponds to a preset  number of blocks measured from a current block corresponding to a current block height of the blockchain. However, unlike the instant invention, Rhie does not disclose “receiving a signed promise from the ordering service that includes a future block number of a blockchain, wherein the future block number is generated by adding together a current block height and an offset value corresponding to a plurality of blocks; wherein the signed promise comprises a promise that the endorsed blockchain transaction will be included in a block having a respective block number before the future block number generated by the sum of the current block height and the offset value.”

Davis (U.S. PGPub. 2019/0139043) discloses techniques for an efficient consensus mechanism for permissioned blockchains using audit guarantees, comprising storing a blockchain; receiving transaction messages having transaction values from consensus nodes; generating a Merkle root for the transaction messages using transaction references; generating a proposed block header having the Merkle root and a hash of the header of the most recently added block in the blockchain; hasing the proposed block header; transmitting a proposal message having a digital signature and the hashed proposed block header to auditing nodes; and writing a new block to the blockchain having the transaction values from the transaction messages. However, unlike the instant invention, Davis does not disclose “receiving a signed promise from the ordering service that includes a future block number of a blockchain, wherein the future block number is generated by adding together a current block height and an offset value corresponding to a plurality of blocks; wherein the signed promise comprises a promise that the endorsed blockchain transaction will be included in a block having a respective block number before the future block number generated by the sum of the current block height and the offset value.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-3, 5-6, 8-10, 12-13 and 15-19 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        
/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433